Case 1:19-cr-00521-PKC Document 52 Filed 03/04/20 Page 1of1
Case 1:19-cr-00521-PKC Document 51 Filed 03/04/20 Page 2 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

x
UNITED STATES OF AMERICA
-v.- : 19 Cr. 521 (PISC)
PETER BRIGHT,
Defendant.
x

 

Upon the request of defendant Peter Bright, by his counsel Amy Gallicchio, Esq.,
and with good cause shown it is hereby

ORDERED that the Bureau of Prisons, the Metropolitan Correctional Center —
_ New York, and the United States Marshals Service accept the following clothing for Mr.
Bright, Register Numbet 76309-054, to wear for appearances at his trial commencing on
March 10, 2020 and continuing thereafter:

‘Iwo paits of slacks;
‘Three button-down shirts;
Five pairs of socks,

One pait of shoes;

One belt;

Five pairs of underwear;
Five white undershirts;
One suit jacket.

RNA RB wh

Dated: New York, New York
Match 4, 2020

" (AL ELI |
HONORABLE P. KEVIN CASTEL
United States District Judge

bo FS

 
